*843MEMORANDUM OPINION AND ORDER OF DISMISSAL
BUSSEY, Judge.
On the 7th day of May, 1968, petitioner filed an application for habeas corpus, and thereafter a Demurrer was filed to said Petition. This matter was orally argued before this sCourt on the 27th day of May, 1968, and at\ the conclusion of said argument, was submitted on the pleadings, exhibits and citajtion of authority.
We are of the opinion that the Demurrer filed on behalf of the State of Oklahoma should be sustained for the reasons stated therein. This cause is accordingly dismissed.
NIX, P. J., and BRETT, J., concur.